DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “an automated method and an apparatus for evaluating completeness of clinical data being transferred from a clinical device, the clinical data comprising continuously logged data, intermittently logged data, and timestamp data associated with each of the continuously logged data and intermittently logged data, the method executed by a processor and comprising: receiving the clinical data from the clinical device; based on the timestamp data associated with the continuously logged data, determining a time span over which the continuously logged data was obtained; comparing the timestamp data associated with the intermittently logged data with the determined time span; and if any timestamp data associated with the intermittently logged data does not occur within the determined time span, issuing an alert indicating that the continuously logged data of the clinical data is incomplete” which indicates the mental processes. If a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
Specifically, independent claims 1, 11 and 20 recite based on the timestamp data associated with the continuously logged data, determining a time span over which the continuously logged data was obtained; determine whether the intermittently logged data is received before continuously logged data; comparing the timestamp data associated with the intermittently logged data with the determined time span, which is merely just a concepts can be performed in the human mind. Thus, all of the limitations (determining a time span over which the continuously logged data was obtained; determine whether the intermittently logged data is received before continuously logged data and comparing the timestamp data associated with the intermittently logged data with the determined time span) can be performed mentally. As such, the claims are directed solely to perform mental processes that fall into the “Mental Processes” groupings of abstract ideas and are directed to a judicial exception.
 This judicial exception is not integrated into a practical application. The claim is generally related to evaluating completeness of clinical data which can be merely performed mentally and is not directed to any particular practical application. See MPEP 2016.05(h). The inclusion of generic computer components in claims 11 and 20 (memory and processor) are not sufficient to integrate the judicial exception into a practical application. See MPEP 2106.05(b).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The remaining limitations (receiving the clinical data from the clinical device; if any timestamp data associated with the 
Regarding claims 2 and 12, claims further recite the limitations “receiving the clinical data from the clinical device comprises receiving the intermittently logged data before receiving the continuously logged data” which includes data related to mental processes are insignificant extra solution activity which are well-understood, routine, and conventional. MPEP 2106.05(g). As such, the claims are directed to perform mental processes that fall into the “Mental Processes” groupings of abstract ideas and are directed to a judicial exception. Furthermore, claims include no 
Regarding claims 3 and 13, claims further recite the limitations “the continuously logged data comprises one or more operating parameters of the clinical device” which merely includes data related to mental processes and are directed to perform mental processes that fall into the “Mental Processes” groupings of abstract ideas and are directed to a judicial exception. Furthermore, claims include no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. 
Regarding claims 4 and 14, claims further recite the limitations “the clinical device is a blood pump, and wherein the operating parameters of the blood pump comprises one or more of a flow rate of blood exiting the pump, power supplied to the pump, and motor speed of the pump” which merely includes data related to mental processes and are directed to perform mental processes that fall into the “Mental Processes” groupings of abstract ideas and are directed to a judicial exception. Furthermore, claims include no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. 
Regarding claims 5 and 15, claims further recite the limitations “the intermittently logged data comprises at least one of: one or more logged events indicating a change in operation of the clinical device; and one or more logged alarms indicating a detected adverse operating condition of the clinical device” which merely includes data related to mental processes 
Regarding claims 6 and 16, claims further recite the limitations “the clinical device is a blood pump, and wherein the intermittently logged data comprises at least one of: a low flow alarm; a suction condition alarm; a low battery alarm; and a power disconnection alarm” which merely includes data related to mental processes and are directed to perform mental processes that fall into the “Mental Processes” groupings of abstract ideas and are directed to a judicial exception. Furthermore, claims include no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. 
Regarding claim 7 and 17, claims further recite the limitations “the clinical data further comprises patient data and clinical device data that are not associated with a timestamp” which merely includes data related to mental processes and are directed solely to perform mental processes that fall into the “Mental Processes” groupings of abstract ideas and are directed to a judicial exception. Furthermore, claims include no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. 

the clinical device is ventricular assist device or a blood pump” which merely includes data related to mental processes and are directed solely to perform mental processes that fall into the “Mental Processes” groupings of abstract ideas and are directed to a judicial exception. Furthermore, claim includes no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. 
Regarding claim 9, claim further recites the limitations “the recited steps are performed at a location of the clinical device, and further comprising, if all timestamp data associated with the intermittently logged data occurs within the determined time span, transmitting the clinical data over a network to a remote destination” are just insignificant extra solution activity which are well-understood, routine, and conventional. MPEP 2106.05(g). As such, the claim is directed to perform mental processes that fall into the “Mental Processes” groupings of abstract ideas and are directed to a judicial exception. Furthermore, claim includes no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. 
Regarding claim 10, claim further recites the limitations “wherein the recited steps are performed at an originating location remote from the clinical device, and wherein the clinical data is received over a network connection from an originating location, and wherein the alert indicating that the continuously logged data of the clinical data is incomplete is transmitted over the network to the originating location” are insignificant 
Regarding claim 18, claim further recites the limitations “the apparatus is located in proximity to the clinical device, and the processor is further configured to, if all timestamp data associated with the intermittently logged data occurs within the determined time span, transmit the clinical data over a network to a remote destination” are insignificant extra solution activity which are well-understood, routine, and conventional. MPEP 2106.05(g). As such, the claim is directed to perform mental processes that fall into the “Mental Processes” groupings of abstract ideas and are directed to a judicial exception. Furthermore, claim includes no additional elements that would integrate the judicial exception into a practical application or would amount to significantly more than the abstract idea. 
Regarding claim 19, claim further recites the limitations “the apparatus is located remote from the clinical device, and wherein the apparatus receives the clinical data over a network connection from an originating location, and wherein the processor is further configured to transmit the alert indicating that the continuously logged data of the clinical data is incomplete over the network to the originating location” are insignificant 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 2017/0209632 A1), hereinafter Pierce, in view of Mensinger et al. (US 2016/0335409 A1), hereinafter Mensinger. 

 an automated method for evaluating completeness of clinical data being transferred from a clinical device (Fig. 1, Para. 45, the data repository 116 may include electronic information that is periodically monitored, i.e. evaluating completeness of clinical data, and recorded regarding operation of the VAD 102, i.e. clinical device, within the patient. Para. 46, “computing system 106 is adapted to communicate with the control unit 104 to access electronic records from the data repository 116. In some examples, the control unit 104 can transfer all or a portion of the electronic records in data repository 116 to computing system 106”, where combination of VAD 102 and control unit 104 represents a clinical device.), the clinical data comprising continuously logged data, intermittently logged data, and timestamp data associated with each of the continuously logged data and intermittently logged data (Para. 6, “The techniques described herein can be used to verify normal system operation, predict device-related clinical pathologies and complications, identify abnormal device behavior, and optimize system performance. The risk of device related clinical pathologies and complications can be assessed by using data that is commonly collected by mechanical circulatory support devices such as operating data associated with the system”, where the operating data associated with abnormal device behavior represents intermittent logged data. Para. 45, “the data repository 116 can be a database or system log file that is stored on nonvolatile memory within the control unit 104. The data repository 116 may include electronic information that is periodically monitored and recorded regarding operation of the VAD 102 , the method executed by a processor and comprising (Para. 26): receiving the clinical data from the clinical device (Para. 7, a computer-implemented method can include receiving, by a computing system, data that represents a plurality of measurements, i.e. clinical data, associated with a mechanical circulatory support device, i.e. clinical device, connected to a patient over a period of time.); 
based on the timestamp data associated with the continuously logged data, determining a time span over which the continuously logged data was obtained (Para. 47, “the computing system 106 can analyze the received data and generate representations of the data that indicate trends over a period of time such as a number of days, weeks, or months.”. Thus, a period .  
Pierce does not explicitly disclose comparing the timestamp data associated with the intermittently logged data with the determined time span; and if any timestamp data associated with the intermittently logged data does not occur within the determined time span, issuing an alert indicating that the continuously logged data of the clinical data is incomplete.
However, Mensinger discloses comparing the timestamp data associated with the intermittently logged data with the determined time span (Fig. 1, Para. 131, “the display 104 itself can determine whether it is missing any real-time data by examining the timestamps associated with glucose values or other markers indicating an order of data (e.g., each glucose value is associated with a consecutively numbered value). If there is a gap in the timestamps or other marker, such as when a glucose value was not received for fifteen minutes despite expecting glucose values from the continuous glucose sensor unit 100 every five minutes, the display 104 identifies the data as missing. Similarly, the cloud computing architecture 106, e.g., including the services server(s) 300 and back-end server(s) 306, can determine whether any data is missing by examining timestamps or other marker.”. Thus, the system compares the timestamp data associated with the intermittently logged data with the determined time span.); and if any timestamp data associated with the intermittently logged data does not occur within the determined time span (Para. 7, “identifying a missing data point from among a display device of the one or more display devices or a server of the one or more servers, the missing data point being one of the one or more data points; and providing the missing data point to the display device or the server when the missing data point falls within a defined time period.”. Para. 8, determining which of the one or more missing data points, i.e. data associated with the intermittent logged data, were created within a subset of the defined time interval”, where the system further identifies whether any data such as intermittent logged data does not occur within the determined time span.), issuing an alert indicating that the continuously logged data of the clinical data is incomplete (Para. 65, “If the missed alarm came when the display missed transmissions, the display did not have the data upon which to issue an alarm, allowing technical support to diagnose the issue.”. Para. 158, “the displays and cloud computing architecture store an indication as to whether data was received as scheduled upon transmission or later as part of a backfill process”. Para. 135, “storing multiple data streams from multiple displays associated with a single continuous glucose sensor unit 100 allows the cloud computing architecture 106 to validate the data streams against each other. For example, the real-time data stream from a first display can be compared to the real-time data stream from a second display and any differences noted. Differences could indicate that the two displays are not using the same calibration values or other system issues”. Para. 124, “Even if the display is on and receives the data, it might be turned off or disconnected from the network  the continuously logged data of the clinical data is incomplete. Therefore, the system generates an alert when the data is missing partially for a specific period of time. As such, the system knows all records were not sent for the same specific period of time. Thus, the display device or the server issues an alert indicating that the continuously logged data of the clinical data is incomplete). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pierce such that the system of Pierce can be implemented in the environment of Mensinger such that the obtained timestamp data of Pierce can be used to compare different types of logged data so that any missed data points for the clinical device can be retrieved in a timely manner as suggested by Mensinger. One of the ordinary skill in the art would have motivated to make this modification in order to save time by diagnosing the issue before transferring clinical data of Pierce to the server so that the cloud computer architecture could receive the complete logged data as suggested by Mensinger (Para. 65; 124; 158).


 an apparatus for evaluating completeness of clinical data being transferred from a clinical device (Fig. 1, Para. 45, the data repository 116 may include electronic information that is periodically monitored, i.e. evaluating completeness of clinical data, and recorded regarding operation of the VAD 102, i.e. clinical device, within the patient. Para. 46, “computing system 106 is adapted to communicate with the control unit 104 to access electronic records from the data repository 116. In some examples, the control unit 104 can transfer all or a portion of the electronic records in data repository 116 to computing system 106”, where combination of VAD 102 and control unit 104 represents a clinical device.), the clinical data comprising continuously logged data, intermittently logged data, and timestamp data associated with each of the continuously logged data and intermittently logged data (Para. 6, “The techniques described herein can be used to verify normal system operation, predict device-related clinical pathologies and complications, identify abnormal device behavior, and optimize system performance. The risk of device related clinical pathologies and complications can be assessed by using data that is commonly collected by mechanical circulatory support devices such as operating data associated with the system”, where the operating data associated with abnormal device behavior represents intermittent logged data. Para. 45, “the data repository 116 can be a database or system log file that is stored on nonvolatile memory within the control unit 104. The data repository 116 may include electronic information that is periodically monitored and recorded regarding operation of the VAD 102 , the apparatus comprising memory storing instructions and a processor for executing the instructions stored in the memory (Para. 26), wherein the apparatus is configured to receive the clinical data from the clinical device (Para. 7, a computer-implemented method can include receiving, by a computing system, data that represents a plurality of measurements, i.e. clinical data, associated with a mechanical circulatory support device, i.e. clinical device, connected to a patient over a period of time.), and the processor being configured to: 
based on the timestamp data associated with the received continuously logged data, determine a time span over which the continuously logged data was obtained (Para. 47, “the computing system 106 can analyze the received data and generate representations of the data .  
Pierce does not explicitly disclose compare the timestamp data associated with the intermittently logged data with the determined time span; and if any timestamp data associated with the intermittently logged data does not occur within the determined time span, issue an alert indicating that the continuously logged data of the clinical data is incomplete.
However, Mensinger discloses compare the timestamp data associated with the intermittently logged data with the determined time span (Fig. 1, Para. 131, “the display 104 itself can determine whether it is missing any real-time data by examining the timestamps associated with glucose values or other markers indicating an order of data (e.g., each glucose value is associated with a consecutively numbered value). If there is a gap in the timestamps or other marker, such as when a glucose value was not received for fifteen minutes despite expecting glucose values from the continuous glucose sensor unit 100 every five minutes, the display 104 identifies the data as missing. Similarly, the cloud computing architecture 106, e.g., including the services server(s) 300 and back-end server(s) 306, can determine whether any data is missing by examining timestamps or other marker.”. Thus, the system compares the timestamp data associated with the intermittently logged data with the determined time span.); and if any timestamp data associated with the intermittently logged data does not occur within the determined time span (Para. 7, “identifying a missing data point from among a display device of the one or more display devices or a server of the one or more servers, the missing data point being one of the one or more data points; and providing the missing data point to the display device or the server when the missing data point falls within a defined time period.”. Para. 8, determining which of the one or more missing data points, i.e. data associated with the intermittent logged data, were created within a subset of the defined time interval”, where the system further identifies whether any data such as intermittent logged data does not occur within the determined time span.), issue an alert indicating that the continuously logged data of the clinical data is incomplete (Para. 65, “If the missed alarm came when the display missed transmissions, the display did not have the data upon which to issue an alarm, allowing technical support to diagnose the issue.”. Para. 158, “the displays and cloud computing architecture store an indication as to whether data was received as scheduled upon transmission or later as part of a backfill process”. Para. 135, “storing multiple data streams from multiple displays associated with a single continuous glucose sensor unit 100 allows the cloud computing architecture 106 to validate the data streams against each other. For example, the real-time data stream from a first display can be compared to the real-time data stream from a second display and any differences noted. Differences could indicate that the two displays are not using the same calibration values or other system issues”. Para. 124, “Even if the display is on  the continuously logged data of the clinical data is incomplete. Therefore, the system generates an alert when the data is missing partially for a specific period of time. As such, the system knows all records were not sent for the same specific period of time. Thus, the display device or the server issues an alert indicating that the continuously logged data of the clinical data is incomplete). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pierce such that the system of Pierce can be implemented in the environment of Mensinger such that the obtained timestamp data of Pierce can be used to compare different types of logged data so that any missed data points for the clinical device can be retrieved in a timely manner as suggested by Mensinger. One of the ordinary skill in the art would have motivated to make this modification in order to save time by diagnosing the issue before transferring clinical data of Pierce to the server so that the cloud computer architecture could receive the complete logged data as suggested by Mensinger (Para. 65; 124; 158).


wherein receiving the clinical data from the clinical device comprises receiving the intermittently logged data before receiving the continuously logged data (Para. 47, “The computing system 106 can analyze data received from the control unit 104 to assess early indicators of VAD 102 failure. In some implementations, the computing system 106 can analyze the received data and generate representations of the data that indicate trends over a period of time such as a number of days, weeks, or months. Based on the trends, an assessment can be made as to whether the VAD 102 is operating properly or whether there may be problems associated with the internal or external components of device 102. By analyzing such trends, device related clinical pathologies, complications, or abnormal system behaviors can be identified and resolved, even before the problems have manifested themselves clinically”. Thus, it is obvious that the intermittent logged data is received before the continuously logged data to analyze by the computing system since abnormal system behavior can be identified before the problems have manifested themselves clinically where intermittent logged data includes data associated with abnormal system behaviors.).


wherein the continuously logged data comprises one or more operating parameters of the clinical device (Para. 45, the information that is tracked and analyzed can include information, i.e. continuously logged data, about any combination of power usage by the mechanical circulatory device, i.e. clinical device, flow, pulsatility, rate settings, driving pressures, energy utilization, calculation constant settings, alarms, and changes in or ratios of any of these measurements, i.e. operating parameters of the clinical device. Thus, the continuously logged data comprises one or more operating parameters of the clinical device.).

As to claims 4 and 14, the claims are rejected for the same reasons as claims 3 and 13 above. In addition, Pierce discloses wherein the clinical device is a blood pump (Para. 42, “The VAD 102 may be surgically connected to a patient in order to provide mechanical circulatory support when the patient's heart is diseased or otherwise weakened and unable to adequately or reliably pump blood through the patient's body.”. Thus, the clinical device is a blood pump.), and wherein the operating parameters of the blood pump comprises one or more of a flow rate of blood exiting the pump, power supplied to the pump, and motor speed of the pump (Para. 45, “the information that is tracked and analyzed can include information about any combination of power usage by the mechanical circulatory device, flow, pulsatility, rate settings, driving pressures, energy utilization, calculation constant settings, alarms, and .

As to claims 5 and 15, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Pierce discloses wherein the intermittently logged data comprises at least one of: one or more logged events indicating a change in operation of the clinical device (Para. 10, “Determining whether there is likely an operational defect associated with the device can include comparing a particular one of the determined trends with one or more thresholds that represent acceptable changes in respective operating characteristics of the system over the period of time”. Therefore, the intermittently logged data comprises at least one of: one or more logged events indicating a change in operation of the clinical device); and 
one or more logged alarms indicating a detected adverse operating condition of the clinical device (Para. 6, the risk of device related
clinical pathologies and complications can be assessed by using data, i.e. one or more logged alarms, that is commonly collected by mechanical circulatory support devices such as operating data associated with the system. Para. 7, The method can include determining, based on the plurality of measurements, respective trends for one or more operating characteristics of the mechanical circulatory support device, i.e. clinical device, over the period of time, and generating a respective representation for each of the trends that is formatted .

As to claims 6 and 16, the claims are rejected for the same reasons as claims 5 and 15 above. In addition, Pierce discloses wherein the clinical device is a blood pump, and wherein the intermittently logged data comprises at least one of: a low flow alarm; a suction condition alarm; a low battery alarm; and a power disconnection alarm (Para. 45, “the information that is tracked and analyzed can include information about any combination of power usage by the mechanical circulatory device, flow, pulsatility, rate settings, driving pressures, energy utilization, calculation constant settings, alarms, and changes in or ratios of any of these measurements”. Para. 6, the risk of device related
clinical pathologies and complications can be assessed by using data, i.e. intermittent logged data, that is commonly collected by mechanical circulatory support devices such as operating data associated with the system. Thus, the information received for analyzing, such as alarms and changes in or ratios of any of the above measurements indicates intermittently logged data).


wherein the clinical data further comprises patient data and clinical device data that are not associated with a timestamp (Para. 86, “the continuous glucose sensor units 100 and displays 104 can create and transmit different types of data (e.g., real-time and bulk data, private and public data) that may need to be handled differently. In particular, all of the data may not be appropriate for retransmission to third parties or other system components, such as data that contains proprietary information about system operation and data that can be used to identify a patient. The data can include data relating to glucose levels, data about functioning of the system, user interaction with the system, and other types of data”. Thus, the clinical data further comprises patient data and clinical device data that are not associated with a timestamp since the proprietary information about the system and the patient are not associated with the timestamp).

As to claims 8, the claims is rejected for the same reasons as claims 1 above. In addition, Pierce discloses wherein the clinical device is ventricular assist device or a blood pump (Para. 42, “The VAD 102 may be surgically connected to a patient in order to provide mechanical circulatory support when the patient's heart is diseased or otherwise weakened and unable to adequately or reliably pump blood through the patient's body”. Thus, the clinical device is ventricular assist device or a blood pump).

wherein the recited steps are performed at a location of the clinical device (Fig. 1, Para. 49, “the combination of a continuous glucose sensor unit 100 and a display 104 can, in one embodiment, be an approved medical device, such as a class III medical device.”. Para. 50, “displays 104a-c receive data relating to glucose levels from continuous glucose sensor units 100a-c at predetermined time intervals. In addition, display 104 can determine a historical trend of whether a user's glucose levels are trending down, remaining stable, or increasing”. Thus, the recited steps are performed at a location of the clinical device), and further comprising, if all timestamp data associated with the intermittently logged data occurs within the determined time span, transmitting the clinical data over a network to a remote destination (Para. 37, “a continuous glucose monitor can wirelessly transmit data such as glucose levels, timestamps, and other associated information to multiple displays, and each display can forward the data to the server.”. Para. 55, “a system including the distributed cloud computing architecture 106 can use authenticated sessions with a login with name and password for web service methods that a user or remote monitor (described herein) would use to gain access to read or alter their information.”. Para. 135, “storing multiple data streams from multiple displays associated with a single continuous glucose sensor unit 100 allows the cloud computing architecture 106 to validate the data streams against each other. For example, the real-time data stream from a first display can be compared to the real-time data stream from a .

As to claim 10, the claim is rejected for the same reasons as claim 1 above. In addition, Mensinger discloses wherein the recited steps are performed at an originating location remote from the clinical device ((Fig. 1, Para. 49, “the combination of a continuous glucose sensor unit 100 and a display 104 can, in one embodiment, be an approved medical device, such as a class III medical device.”. Para. 50, “displays 104a-c receive data relating to glucose levels from continuous glucose sensor units 100a-c at predetermined time intervals. In addition, display 104 can determine a historical trend of whether a user's glucose levels are trending down, remaining stable, or increasing”. Para. 37, “a continuous glucose monitor can wirelessly transmit data such as glucose levels, timestamps, and other associated information to multiple displays, and each display can forward the data to the server”. Thus, the recited steps are performed at an originating location remote from the clinical device since the data is transferred to the display device wirelessly.), and wherein the clinical data is received over a network connection from an originating location , and wherein the alert indicating that the continuously logged data of the clinical data is incomplete is transmitted over the network to the originating location (Para. 65, “If the missed alarm came when the display missed transmissions, the display did not have the data upon which to issue an alarm, allowing technical support to diagnose the issue.”. Para. 158, “the displays and cloud computing architecture store an indication as to whether data was received as scheduled upon transmission or later as part of a backfill process”. Para. 135, “storing multiple data streams from multiple displays associated with a single continuous glucose sensor unit 100 allows the cloud computing architecture 106 to validate the data streams against each other. For example, the real-time data stream from a first display can be compared to the real-time data stream from a second display and any differences noted. Differences could indicate that the two displays are not using the same calibration values or other system issues”. Para. 124, “Even if the display is on and receives the data, it might be turned off or disconnected from the network when it normally would forward the data to the cloud computing architecture. If an application or device does not receive data, it will not be up to date”, where the received data is not up to date indicates the continuously logged data of the clinical data is incomplete. Therefore, the system generates an alert when the data is missing partially for a specific period of time. As such, the system knows all records were not sent for the same .

As to claim 18, the claim is rejected for the same reasons as claim 11 above. In addition, Mensinger discloses wherein the apparatus is located in proximity to the clinical device (Fig. 1, Para. 49, “the combination of a continuous glucose sensor unit 100 and a display 104 can, in one embodiment, be an approved medical device, such as a class III medical device.”. Para. 50, “displays 104a-c receive data relating to glucose levels from continuous glucose sensor units 100a-c at predetermined time intervals. In addition, display 104 can determine a historical trend of whether a user's glucose levels are trending down, remaining stable, or increasing”. Thus, the recited steps are performed at a location of the clinical device), and the processor is further configured to, if all timestamp data associated with the intermittently logged data occurs within the determined time span, transmit the clinical data over a network to a remote destination (Para. 37, “a continuous glucose monitor can wirelessly transmit data such as glucose levels, timestamps, and other associated information to multiple displays, and each display can forward the data to the server.”. Para. 55, “a system including the distributed cloud computing architecture 106 can use authenticated sessions with a login with name and password for web service methods that a user or remote monitor (described herein) would use to gain access to read or alter their information.”. Para. 135, .

As to claim 19, the claim is rejected for the same reasons as claim 11 above. In addition, Mensinger discloses wherein the apparatus is located remote from the clinical device ((Fig. 1, Para. 49, “the combination of a continuous glucose sensor unit 100 and a display 104 can, in one embodiment, be an approved medical device, such as a class III medical device.”. Para. 50, “displays 104a-c receive data relating to glucose levels from continuous glucose sensor units 100a-c at predetermined time intervals. In addition, display 104 can determine a historical trend of whether a user's glucose levels are trending down, remaining stable, or increasing”. Para. 37, “a continuous glucose monitor can wirelessly transmit data such as glucose levels, timestamps, and other associated information to multiple displays, and each display can forward the data to the , and wherein the apparatus receives the clinical data over a network connection from an originating location (Para. 64, “because multiple displays l04a-b associated with the same continuous glucose monitor 100a provide data, the cloud computing architecture 106 may receive redundant data from multiple sources.”), and wherein the processor is further configured to transmit the alert indicating that the continuously logged data of the clinical data is incomplete over the network to the originating location (Para. 65, “If the missed alarm came when the display missed transmissions, the display did not have the data upon which to issue an alarm, allowing technical support to diagnose the issue.”. Para. 158, “the displays and cloud computing architecture store an indication as to whether data was received as scheduled upon transmission or later as part of a backfill process”. Para. 135, “storing multiple data streams from multiple displays associated with a single continuous glucose sensor unit 100 allows the cloud computing architecture 106 to validate the data streams against each other. For example, the real-time data stream from a first display can be compared to the real-time data stream from a second display and any differences noted. Differences could indicate that the two displays are not using the same calibration values or other system issues”. Para. 124, “Even if the display is on and receives the data, it might be turned off or disconnected from the network when it normally would forward the data to the cloud computing architecture. If an application or device  the continuously logged data of the clinical data is incomplete. Therefore, the system generates an alert when the data is missing partially for a specific period of time. As such, the system knows all records were not sent for the same specific period of time. Thus, the display device or the server issues an alert indicating that the continuously logged data of the clinical data is incomplete is transmitted over the network to the originating location).

As to claim 20, Pierce discloses an apparatus for evaluating completeness of clinical data being transferred from a ventricular assist device (Fig. 1, Para. 45, the data repository 116 may include electronic information that is periodically monitored, i.e. evaluating completeness of clinical data, and recorded regarding operation of the VAD 102, i.e. clinical device, within the patient. Para. 46, “computing system 106 is adapted to communicate with the control unit 104 to access electronic records from the data repository 116. In some examples, the control unit 104 can transfer all or a portion of the electronic records in data repository 116 to computing system 106”, where combination of VAD 102 and control unit 104 represents a clinical device.), the clinical data comprising continuously logged data including one or more operating parameters of the ventricular assist device, intermittently logged data, and timestamp data associated with each of the continuously logged data and intermittently logged data (Para. 6, “The techniques , the apparatus comprising memory storing instructions and a processor for executing the instructions stored in the memory (Para. 26), wherein the apparatus is operable to receive the clinical data from the ventricular assist device (Para. 7, a computer-implemented method can include receiving, by a computing system, data that represents a plurality of measurements, i.e. clinical data, associated with a mechanical circulatory support device, i.e. clinical device, connected to a patient over a period of time.), and the processor being configured to: 
based on the timestamp data associated with the received continuously logged data transferred from the ventricular assist device, determine a time span over which the continuously logged data was obtained (Para. 47, “the computing system 106 can analyze the received data and generate representations of the data that indicate trends over a period of time such as a number of days, weeks, or months.”. Thus, a period of time, i.e. a time span, is determined over which the continuous logged data was received); determine whether the intermittently logged data is received before continuously logged data (Para. 47, “The computing system 106 can analyze data received from the control unit 104 to assess early indicators of VAD 102 failure. In some implementations, the computing system 106 can analyze the received data and generate representations of the data that indicate trends over a period of time such as a number of days, weeks, or months. Based on the trends, an assessment can be made as to whether the VAD 102 is operating properly or whether there may be problems associated with the internal or external components of device 102. By analyzing such trends, device related clinical pathologies, complications, or abnormal system behaviors can 
Pierce does not explicitly disclose compare the timestamp data associated with the intermittently logged data with the determined time span; and if any timestamp data associated with the intermittently logged data does not occur within the determined time span, issue an alert indicating that the continuously logged data of the clinical data is incomplete.
However, Mensinger discloses compare the timestamp data associated with the intermittently logged data with the determined time span (Fig. 1, Para. 131, “the display 104 itself can determine whether it is missing any real-time data by examining the timestamps associated with glucose values or other markers indicating an order of data (e.g., each glucose value is associated with a consecutively numbered value). If there is a gap in the timestamps or other marker, such as when a glucose value was not received for fifteen minutes despite expecting glucose values from the continuous glucose sensor unit 100 every five minutes, the display 104 identifies the data as missing. Similarly, the cloud computing architecture 106, e.g., including the services server(s) 300 and back-end server(s) 306, can ; and if any timestamp data associated with the intermittently logged data does not occur within the determined time span (Para. 7, “identifying a missing data point from among a display device of the one or more display devices or a server of the one or more servers, the missing data point being one of the one or more data points; and providing the missing data point to the display device or the server when the missing data point falls within a defined time period.”. Para. 8, determining which of the one or more missing data points, i.e. data associated with the intermittent logged data, were created within a subset of the defined time interval”, where the system further identifies whether any data such as intermittent logged data does not occur within the determined time span.), issue an alert indicating that the continuously logged data of the clinical data is incomplete (Para. 65, “If the missed alarm came when the display missed transmissions, the display did not have the data upon which to issue an alarm, allowing technical support to diagnose the issue.”. Para. 158, “the displays and cloud computing architecture store an indication as to whether data was received as scheduled upon transmission or later as part of a backfill process”. Para. 135, “storing multiple data streams from multiple displays associated with a single continuous glucose sensor unit 100 allows the cloud computing architecture 106 to validate the data streams against each other. For example, the real-time data stream from a first display can be compared to the  the continuously logged data of the clinical data is incomplete. Therefore, the system generates an alert when the data is missing partially for a specific period of time. As such, the system knows all records were not sent for the same specific period of time. Thus, the display device or the server issues an alert indicating that the continuously logged data of the clinical data is incomplete). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pierce such that the system of Pierce can be implemented in the environment of Mensinger such that the obtained timestamp data of Pierce can be used to compare different types of logged data so that any missed data points for the clinical device can be retrieved in a timely manner as suggested by Mensinger. One of the ordinary skill in the art would have motivated to make this modification in order to save time by diagnosing the issue before transferring clinical data of Pierce to the server so that the cloud computer architecture could receive the complete logged data as suggested by Mensinger (Para. 65; 124; 158).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Muhsin et al. (US 2011/0169644 A1) teaches storing, analyzing, retrieving and displaying streaming medical data.
Hanrahan et al. (US 2018/0082036 A1) teaches medical device data collection and processing.
Gross et al. (US 2013/0246089 A1) teaches visual renderings of medical events and alarms.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the 

/M.S.B./Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167